DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s species election (see below) in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In response to the requirement for election of species, Applicants elected the species as follows:
Claim 1, part a;
Claim 2, long terminal repeat sequence;
Claim 6, the sample is a blood sample;
Claim 9, the hematocrit of the blood sample is less than 30%;
Claim 10, the sample is a leukapheresis sample;
Claim 11, the sample is an adipose sample;
Claim 12, the subject is a human;
Claim 16, the vector is a lentiviral vector;
Claim 21, the heterologous DNA encodes a polypeptide;
Claim 22, the polypeptide is a chimeric antigen receptor.

Claims 3, 23, 25  are also examined as depending from an elected claim.

	It is noted that Applicant elected the heterologous DNA encoding a polypeptide (claim 21), but also elected claim 19, which is drawn to the heterologous DNA encoding a CRISPR. The fact that they also elected the heterologous DNA encoding a CAR polypeptide (claim 22) would indicate that their “election” of claim 19 was a mistake. 


Status of Claims 
Claims 1-25 are pending in this application.  Claims 4, 5, 7, 8, 13, 14-15, 17, 18, 19, 20, 24 are withdrawn from consideration as being directed to a nonelected invention. 
Claims 1, 2, 3, 6, 9-12, 16, 21, 22, 23, 25 are examined in this Office Action. 

Information Disclosure Statement
	No IDS has been filed before the preparation of this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites “the polypeptide” and depends from claim 1.  Claim 1 does not recite the word “polypeptide” and therefore claim 22 lacks antecedent basis with claim 1.  It is suggested claim 22 be amended to depend from claim 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 6, 12, 16, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroers et al (“Lentiviral transduction of human T-lymphocytes with a RANTES intrakine inhibits human immunodeficiency virus type 1 infection,” Gene Therapy (2002) 889-897) (Schroers).
Schroers discloses (page 7, right column, third full paragraph) peripheral blood mononuclear cells were purified from fresh blood from human donors (Title) (the claimed “wherein the subject is a human;” claim 12) (the claimed “sample is a blood sample;” claim 6) of healthy donors by Ficoll-Paque density gradient centrifugation.  Applicant’s specification [00242] discloses Ficoll is a neutral highly branched high mass hydrophilic polysaccharide having a density of about 1.078 g/ml. 
Schroers discloses the peripheral blood lymphocytes (PBLs) were transduced with a lentivirus (the claimed “wherein the viral vector is a lentiviral vector;” claim 16) comprising (page 7, left column, “Construction of Lentiviral Vectors”) a heterologous DNA which encoded RANTES-intrakine (the claimed “wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA;” claim 1, part 3) (the claimed “wherein the heterologous DNA encodes a polypeptide; claim 21).  The schematic representation of the lentiviral vectors in figure 1a shows the vector comprising the heterologous DNA has long terminal repeats (the claimed “wherein the heterologous DNA comprises a long terminal repeat sequence;” claim 2). 
Schroers discloses (page 4, right column, top paragraph) over 95% of the cells were positive for GFP (the claimed wherein at least 90% of the cells are viable;” claim 25).
Regarding claim 1 (claim 1 parts 1 a, 2 and 3) claim 1 is directed to a cell population (a cell population genetically modified to comprise a viral expression vector comprising a heterologous DNA). Claim 1 also refers to a buffy coat cell population which is considered to be a reference cell population.  There is no showing that there is any difference between the buffy coat population and the non-buffy coat cell population since both comprise the heterologous DNA.  The burden is placed upon applicants to establish a patentable distinction between the claimed and referenced products. It is assumed that equivalent products are obtainable by multiple methods. The process by which the reference buffy coat cell population is obtained is immaterial to the patentability of the claimed product (a cell population comprising cells comprising a heterologous DNA). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schroers above as applied to claims 1, 2, 6, 12, 16, 21 and 25 above and further in view of Lu et al (“Impact of Ficoll density gradient centrifugation on major and trace element concentrations in erythrocytes and blood plasma,” Journal of Trace Elements in Medicine and Biology 29 (2015) 249–254)(Lu). The teachings of Schroers above are incorporated herein in their entirety.
 Schroers differs from the claims in that the document fails to disclose the composition of density gradient centrifugation.  However, Lu cures the deficiency.
Lu discloses (page 1, right column, bottom paragraph) Ficoll is a neutral, highly branched, high-mass polysaccharide, which readily dissolves in aqueous solutions. Lu discloses (page 1, right column, bottom paragraph) an appropriate density of Ficoll medium must be chosen for the specific blood understudy (e.g., human or rodent cells) thus, sodium diatrizoate, a high-osmolality contrast agent, is often added into the medium to achieve a desired density of Ficoll medium. Lu discloses (page 1, right column, bottom paragraph)  for example, the Ficoll-Paque™ PREMIUM aqueous solution, consisting of Ficoll™ PM400 (high molecular weight sucrose polymer), sodium diatrizoate and calcium disodium EDTA (ethylenediamine-tetraaceticacid), is optimised to a density of 1.077 g/mL for the preparation of human mononuclear cells (the claimed “wherein the density gradient centrifugation comprises layering the sample over an aqueous solution comprising sodium diatrizoate, disodium calcium EDTA, and a neutral, highly branched, high-mass, hydrophilic polysaccharide having a density of about 1.078 g/ml”).
It would have been obvious to one of ordinary skill to modify the density gradient composition of Schroers by using the density gradient composition as suggested by Lu in view of the teachings of Lu that the appropriate density of Ficoll medium must be chosen for the specific blood under study.
One of ordinary skill would have had a reasonable expectation of success in using the Lu Ficoll medium in view of the teachings of Lu that the density was optimized to 1.077 g/ml a value “about” 1.078 g/ml as claimed.
One of ordinary skill would have been motivated to use the Lu density centrifugation technique in view of the teachings of Lu that the density can be optimized for a particular cell type. 

2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schroers above as applied to claims 1, 2, 6, 12, 16, 21 and 25 above and further in view of Ward et al (US 20190366342) (Ward).  
The teachings of Schroers above are incorporated herein in their entirety. Schroers differs from the claims in that the document fails to disclose the sample is a leukaphoresis sample.  However, Ward cures the deficiency.

Ward discloses the blood sample can be obtained by leukaphoresis [0009].  It would have been obvious to one of ordinary skill to modify the composition of Schroers by using a sample obtained by leukaphoresis in view of the teachings of Ward that other leukocytes such a T cells, NK cells, monocyte and natural kill T cells can also be obtained.  
One of ordinary skill would have had a reasonable expectation of success in using leukaphoresis to obtain a  purified cell population in view of the teachings of Ward that crude fluid compositions containing target cells can be purified by leukaphoresis.
One of ordinary skill would have been motivated to use leukaphoresis to purify a crude tissue sample in order to obtain a T cell population to produce CAR T cells as suggested by Ward [0019].

3.	Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroers above as applied to claims 1, 2, 6, 12, 16, 21 and 25  above and further in view of Poon et al (US 2017/00092080 (Poon). The teachings of Schroers above are incorporated herein in their entirety. 
 Schroers differs from the claims in that the document fails to disclose the sample is an adipose tissue sample.  However, Poon cures the deficiency.
Poon discloses a population of mesenchymal stem (MSCs) cells obtained by biophysical sorting (Abstract).  Poon discloses [0032] that the MSCs can be obtained from adipose tissue samples (the claimed “wherein the sample is an adipose sample;” claim 11). Poon discloses [0083] that adipogenic MSC activity is associated with myelo-suppression and decreased hematopoiesis.
Poon discloses that red blood cell counts drop sharply after myeloablative therapy [0092].  Poon discloses figure 2D that the hematocrit is less than 30% from about day 7 post irradiation to day 10 (the claimed “hematocrit of the blood sample is <30%;” claim 9).
It  would have been obvious to one of ordinary skill to modify the Schroers cell population by using an adipose tissue sample as suggested by Poon in view of the teachings of Poon (Abstract) that adipose tissue can be a source of MSCs which can be used in a method of tissue repair or enhancing homing and engraftment of hematopoietic stem cells.
One of ordinary skill would have had a reasonable expectation of success in using adipose tissue as a source of cells in view of the teachings of Poon that MSCs can be obtained from adipose tissue sample.
One of ordinary skill would have been motivated to use an adipose tissue sample as a source of cells in view of the teachings of Poon that [0082] relevant therapeutic factors may only be present or enhanced in the secretome of the lineage-committed progenies derived from previously uncommitted MSCs.

4.	Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schroers above as applied to claims 1, 2, 6, 12, 16, 21 and 25  above and further in view of Schneider et al (US 2019/0106492) (Schneider).  The teachings of Schroers above are incorporated herein in their entirety.  
Schroers differs from the claims in that the document fails to disclose the heterologous DNA encodes a chimeric antigen receptor (CAR).  However, Schneider cures the deficiency. 
Schneider discloses compositions and methods for treating cancer with anti-CD19 immunotherapy (title).  Schneider discloses [0010] transducing T cells with CAR containing vectors (the claimed “wherein the polypeptide is a chimeric antigen receptor,” claim 22).   Schneider discloses [0008] the CAR can be tisagenlecleucel  or axicabtagene ciloleucel (the claimed “wherein in the chimeric antigen receptor is selected from the list consisting of tisagenlecleucel,  axicabtagene ciloleucel);” claim 23). 
It would have been obvious to one of ordinary skill to modify the Schroers heterologous DNA by using a heterologous DNA encoding a CAR polypeptide as suggested by Schneider in view of the teachings of Schneider that CARs are a novel approach for treating B cell leukemia and lymphomas.
One of ordinary skill would have had a reasonable expectation of success in using a heterologous DNA encoding a CAR in view of the teachings of Schneider  (figure 2A, for example) that CAR-T cells using lentiviral vectors have been successfully produced.
One of ordinary skill would have been motivated to use DNA encoding CARS in view of the teachings of Schneider that [0008] (tisagenlecleucel) received FDA breakthrough designation for treatment of adult patients with refractory or recurrent (r/r) DLBCL (diffuse large B cell lymphoma) who failed two or more prior therapies, and axicabtagene ciloleucel was granted breakthrough designation for diffuse large B-cell lymphoma (DLBLC).

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632